 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-17-04307-PHX-SPL
      Kolela Mpoyo,
 9                                              )
                                                )
                        Plaintiffs,             )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      FIS Management Services LLC ,             )
12                                              )
13                      Defendant.              )
                                                )
14                                              )

15          On April 5, 2019, Defendant filed a Motion for Summary Judgment (Doc. 71). The
16   Court issued an Order on April 15, 2019, notifying Plaintiff of the Motion and specifically
17   instructing Plaintiff to respond by May 15, 2019 (Doc. 74). Plaintiff did not file a Response
18   until October 8, 2019 (Doc. 92). Pending before the Court are Defendant’s Motion to
19   Strike and Motion for Summary Disposition (Doc. 95) and Plaintiff’s Motion to Strike
20   Defendant’s Motion for Summary Judgment and Motion for Summary Disposition (Doc.
21   96).
22      A. Plaintiff’s Motion to Strike (Doc. 96)
23          Plaintiff seeks to strike Defendant’s Motion for Summary Judgment for failure to
24   include a certificate of conferral as required by the Case Management Order (Doc. 21 at
25   5). The Order provides that the failure to attach a certificate of conferral may result in the
26   motion being summarily stricken by the Court. The language, however, is permissive and
27   not mandatory, the Motion was not stricken, and Plaintiff was still required to respond
28   (Doc. 74).   The Court is further disinclined to strike the Motion now that Plaintiff has
 1   objected seven months after the motion was filed and after the dispositive motion deadline
 2   has run. Instead, the Court will address the merits of Defendant’s motion.1
 3      B. Defendant’s Motion to Strike and for Summary Disposition (Doc. 95)
 4          Defendant seeks to strike Plaintiff’s Response to the Motion for Summary Judgment
 5   as untimely (Doc. 95). Plaintiff objects to the Motion to Strike, arguing that Defendant’s
 6   Motion for Summary Judgment was improperly filed prior to the close of discovery and
 7   claiming Plaintiff could not possibly be expected to respond prior to the discovery deadline.
 8   The original dispositive motion deadline was set for March 2, 2019 (Doc. 21) and was
 9   extended to April 5, 2019 by Court Order (Doc. 65). Defendant filed its Motion for
10   Summary Judgment in compliance with the then current dispositive motion deadline (Doc.
11   71). Although the discovery and dispositive motion deadlines were again extended (Doc.
12   91), Plaintiff never sought an additional extension of the May 15, 2019 response due date
13   (Doc. 74). See Fed R. Civ. P. 6(b); Fed. R. Civ. P. 56(d). To the extent Plaintiff argues
14   that the extension of the dispositive motion deadline somehow superseded the response
15   deadline, that argument is incorrect.     See LRCiv 56.1(d) (setting the deadlines for
16   responsive and reply memoranda). The fact that Plaintiff is appearing pro se does not
17   excuse any failure to comply with the Federal Rules of Civil Procedure. See Ghazali v.
18   Moran, 46 F.3d 52, 54 (9th Cir. 1995) (“Although we construe pleadings liberally in their
19   favor, pro se litigants are bound by the rules of procedure.”). Accordingly, the Court will
20   strike Plaintiff’s response (Doc. 92) as untimely.
21          Based on Plaintiff’s untimely motion, Defendant seeks summary disposition on its
22   Motion for Summary Judgment. The Court, however, finds that doing so would not fulfill
23   the requirements of Rule 56 of the Federal Rules of Civil Procedure and would result in an
24   improper sanction for Plaintiff’s failure to file a timely response. The Court will thus
25
26          1
              The Court further notes that it disagrees with Plaintiff’s characterization of
     Defendant’s Motion for Summary Judgment and Motion for Summary Disposition as
27   duplicative. A motion for summary disposition pursuant to LRCiv 7.2 and a motion for
     summary judgment under Rule 56 of the Federal Rules of Civil Procedure are two distinct
28   and separate motions. Accordingly, the Court will not strike them as duplicative.

                                                  2
 1   address the merits of the motion.
 2         IT IS THEREFORE ORDERED that Plaintiff’s Motion to Strike (Doc. 96) is
 3   denied.
 4         IT IS FURTHER ORDERED that Defendant’s Motion to Strike and Motion for
 5   Summary Disposition (Doc. 95) is granted in part and denied in part.
 6         IT IS FURTHER ORDERED that Defendant’s Motion to Strike (Doc. 95) is
 7   granted. Plaintiff’s Response to the Motion for Summary Judgment (Doc. 92) is stricken.
 8         IT IS FURTHER ORDERED that Defendant’s Motion for Summary Disposition
 9   (Doc. 95) is denied.
10         Dated this 20th day of November, 2019.
11
12
                                                    Honorable Steven P. Logan
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
